Citation Nr: 1635952	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  09-33 269	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran failed to appear for a requested Board hearing in April 2012; thus his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In March 2014 and March 2016, the Board remanded the Veteran's claim on appeal to the Agency of Original Jurisdiction (AOJ) for further evidentiary development. 


FINDING OF FACT

The Veteran has had no more than level I hearing impairment during the entire appellate period.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.383, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, eg., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, VA provided adequate notice in a letter sent to the Veteran in April 2007. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has provided adequate audiological examinations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007)

The AOJ substantially complied with the Board's March 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded the claim to ensure that the Veteran was afforded a new VA examination in association with his claim for a compensable initial rating for right ear hearing loss.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Initial Compensable Rating Right Ear Hearing Loss

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.

In evaluating the severity of a disability, it is essential to trace the Veteran's medical history by considering the whole recorded history; thereby ensuring that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015); see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When considering initial ratings, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  Fenderson v. West, 12 Vet. App 119 (1999).

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Evaluations of defective hearing are based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing, together with the average hearing threshold level, as measured by puretone audiometry tests, in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85, DC 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Martinak v. Nicholson, 21 Vet. App. 447 (2007); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

VA arrives at the proper designation of hearing loss in each ear by mechanical application of 38 C.F.R. § 4.85, Tables VI and VII, to arrive at a rating based upon the respective Roman numeral designations for each ear.  Exceptional hearing loss exists if there is 30 decibels or less of loss at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.; or 55 decibels or more at all relevant frequencies.  38 C.F.R. § 4.86.  There is no evidence of an exceptional pattern of hearing loss in this appeal.

If hearing impairment is service-connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral designation for hearing impairment of I in order to determine the percentage evaluation from Table VII, subject to the provisions of 38 C.F.R. § 3.383.  These provisions allow special consideration for paired organs and extremities of service-connected and nonservice-connected origin.  Under 38 C.F.R. § 3.383(a)(3), compensation is payable for hearing impairment in one ear compensable to a degree of 10 percent or more as a result of service-connected disability and hearing impairment as a result of nonservice-connected disability that meets the provisions of 38 C.F.R. § 3.385 in the other ear.  

The Veteran's hearing acuity was evaluated during an August 2008 VA audiological examination.  The results of audiometric testing were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
15
20
25
40
LEFT
20
15
25
35

The average pure tone threshold for these four frequencies in the right ear was 25 decibels and the average pure tone threshold for the four frequencies in the left ear was 23.75 decibels.  Maryland CNC speech recognition testing revealed a score of 100 percent for both ears.

The Veteran's hearing acuity was evaluated again during a November 2011 VA examination.  Audiometric testing results were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
10
20
25
35
LEFT
15
10
25
35

The average pure tone threshold in the right ear was 22.5 decibels and the average pure tone threshold in his left ear was 21.25 decibels.  Maryland CNC speech recognition testing revealed a score of 98 percent for the right ear, and a score of 96 percent for the left ear.  

The Veteran's hearing acuity was most recently evaluated during an April 2016 VA examination.  Audiometric testing results were as follows, in decibels: 



HERTZ



1000
2000
3000
4000
RIGHT
10
25
35
45
LEFT
15
10
35
40

The average pure tone threshold in the right ear was 28.75 decibels and the average pure tone threshold in his left ear was 25 decibels.  Maryland CNC speech recognition testing revealed a score of 96 percent for both ears.  

Based on the results of audiometric testing conducted throughout the appeal period, the Veteran's hearing acuity warrants the assignment of no more than level I hearing loss for the service-connected right ear and level I hearing loss for the left ear, considering the provisions of 38 C.F.R. § 3.383, upon application of Table VI.  These assignments merit a noncompensable rating when applied to Table VII.  

Based on the medical evidence, the Board finds that a compensable disability rating is not warranted for the Veteran's right ear hearing loss.  The Board has considered the Veteran's statements made to VA examiners, that he has difficulty understanding when using the telephone, or understanding dialogue on television, and that he has difficulty hearing distant speech.  As noted, however, the schedular rating is based on the mechanical application of the rating criteria to the test results.  See Martinak, supra.  While his competent statements have been taken into consideration, the described functional impact of his hearing loss does not alter the Board's rating assignment.

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show that the symptoms associated with the Veteran's right ear hearing loss present an exceptional disability picture.  Comparison between his symptoms (hearing loss) and the criteria found in the rating schedule (reduced hearing acuity) shows that the rating criteria reasonably describe his disability level and symptomatology and in fact provide for higher ratings for more severe levels of hearing loss, which are not shown in this case.  The issues the Veteran describes, such as having difficulty understanding people when using the telephone, difficulty understanding dialogue on television, and that he has difficulty hearing distant speech, are not separate and unique symptoms, but rather are the natural effects of the symptom of hearing loss or reduced hearing acuity that is expressly contemplated by the schedular rating criteria.  Thus, the Board finds the Veteran's level of hearing impairment is expressly contemplated by the schedular rating criteria.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's only service-connected disability is right ear hearing loss, thus, such referral is not warranted.  

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his hearing disability has prevented him from employment.  There is, in fact, no evidence of record to indicate that the Veteran's hearing impairment has had any effect on his ability to secure or follow substantially gainful employment.  Thus, consideration of a TDIU is not warranted.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's right ear hearing loss.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to an initial compensable rating for right ear hearing loss is denied. 



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


